
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2999
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  enhance and increase the number of veterinarians trained in veterinary public
		  health.
	
	
		1.Short titleThis Act may be cited as the
			 Veterinary Public Health Amendments
			 Act of 2010.
		2.Inclusion of
			 veterinary public health in certain public health workforce provisions
			(a)Public health
			 workforce grantsSubsections (b)(1)(A) and (d)(6) of section 765
			 of the Public Health Service Act (42 U.S.C. 295) are amended by
			 inserting veterinary public health, after preventive
			 medicine, each place it appears.
			(b)Public health
			 workforce loan repayment program
				(1)In
			 generalSubparagraphs (A) and (B) of section 776(b)(1) of the
			 Public Health Service Act (42 U.S.C. 295f–1(b)(1)) are
			 amended by striking public health or health professions degree or
			 certificate each place it appears and inserting public health
			 (including veterinary public health) or health professions degree or
			 certificate.
				(2)Technical
			 correctionSubparagraph (A)
			 of section 776(b)(1) of the Public Health Service Act (42 U.S.C. 295f–1(b)(1)) is
			 amended by adding or at the end.
				(c)DefinitionSection
			 799B of the Public Health Service Act (42 U.S.C. 295p) is amended by
			 adding at the end the following:
				
					(27)Veterinary
				public healthThe term
				veterinary public health includes veterinarians engaged in one
				or more of the following areas to the extent such areas have an impact on human
				health: biodefense and emergency preparedness, emerging and reemerging
				infectious diseases, environmental health, ecosystem health, pre- and
				post-harvest food protection, regulatory medicine, diagnostic laboratory
				medicine, veterinary pathology, biomedical research, the practice of food
				animal medicine in rural areas, and government
				practice.
					.
			
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
